DETAILED ACTION

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-7, 9-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng- Hsiang Chuang (US 20080179894 A1).  Refer to the prior Office action for visual details of this rejection. 
With regard to claim1, Chuang teaches an equipment assembly, comprising: a first equipment housing (33) having a first penetration (as seen in FIG.4A); a latch assembly (15) dis posed within the first equipment housing (33); a second equipment housing (32) having a second penetration (as seen in FIG. 4A); and a security bezel (13) configured to cause the latch assembly (15) to rotate through the first penetration (as seeninFIG.4A) and the second penetration (as seen in FIG.4A) (security bezel 13 causes latch 15 to rotate by means of sliding along 142). 
With regard to claim 2, Chuang teaches the equipment assembly of claim 1 further comprising a swivel (151) coupled to the latch assembly, the swivel (151) configured to lock into a slot (141) of the first equipment housing (33) (slot 141 is located on 14 which is of the first housing, there for slot 141 is of the first housing) when the latch assembly is rotated through the first penetration (as seeninFIG.4A) and the second penetration (as seeninFIG.4A).
With regard to claim 4, Chuang teaches the equipment assembly of claim 1 further comprising an actuator (14) coupled to the latch assembly (the actuator 14 is coupled to the latch assembly 15 through slot 141 and swivel 151), the actuator (14) configured to convey a force from the security bezel (13) to the latch assembly (15) to cause the latch assembly to rotate (the force which slides the bezel 13 transfers to rotate latch 15 as described int he abstract).
Regarding claim 5, Chuang teaches the equipment assembly of claim 1 wherein the latch assembly (15) comprises an L shape (as traced in FIG.4A).
Regarding claim 6, Chuang teaches the equipment assembly of claim 1 wherein the latch assembly (15) comprises beveled edges (as seen in FIG.4A at least two edges are beveled on the latch 15).
Regarding claim 7, Chuang teaches the equipment assembly of claim 1 wherein the latch assembly (15) comprises an L shape (as traced in FIG.4A).
Regarding claim 9, Chuang teaches the equipment assembly of claim 1 wherein the latch assembly (15) comprises and a first short section (as seen in FIG.4A) that is disposed 90 degrees from a second longer section (as seen in FIG.4A).  
Regarding claim 10, Chuang teaches the equipment assembly of claim 9 wherein the longer section (as seen in FIG.4A) is coupled to a swivel (151) and an actuator (14) (the longer section is coupled to the swivel 151 by being formed together and coupled to the actuator 14 through 151).
Regarding claim 11, Chuang teaches the equipment assembly of claim 9 wherein the longer section (as seeninFIG.4A) is integrally formed with a swivel (151) and an actuator (14) (the longer section is integrally formed to the swivel 151 as being formed together and integrally formed to the actuator 14 by means of the actuator slot 141. The slot is integral to the function of the swivel 151 and therefore makes the actuator integrally formed to the longer section indirectly).
Regarding claim 12, Chuang teaches the equipment assembly of claim 9 wherein the longer section (as seeninFIG.4A) is wider (as seeninFIG.4B) than the shorter section (as seen in FIG.4A).
	Regarding claim 13, Chuang teaches the equipment assembly of claim 9 wherein the shorter section (as seen in FIG.4A) is disposed in a plane (see FIG.1) that is offset from and parallel to a plane in which a swivel (151) is disposed.
Regarding claim 14, Chuang teaches the equipment assembly of claim 9 wherein the shorter section (as seen in FIG.4A) is disposed in a plane (see FIG.1) that is offset from and parallel to a plane in which an actuator (14) is dis posed.
With regard to claim 15, Chuang teaches the equipment assembly of claim 9 where in a swivel (151)is disposed in a plane (see FIG.1) that is offset from and parallel to a plane in which an actuator (14).
With regard to claim 16, Chuang teaches the equipment assembly of claim 9 wherein an actuator (14) is disposed 90 degrees from the longer section (see FIG.1).
With regard to claim 17, Chuang teaches the equipment assembly of claim 9 wherein swivel (151)is disposed greater than 90 degrees from the longer section (when measuring the angle from any reference point within the longer section, the swivel can be determined to be at angles greater than 90 degrees).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Chuang in view of Shyue-Yang Wang (US 20020089190 A1).
With regard to claim3, Chuang teaches the equipment assembly of claim 1
Chuang does not teach the assembly further comprising a spring coupled to the latch assembly.  Wang teaches similar assembly further comprising a spring (212) coupled to the latch assembly, the spring configured to convey a restoring force (paragraph 0033) to the latch assembly when it is rotated through the first penetration (216) and the second penetration (310). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the latching assembly of Chuang with the spring in Wang’s assembly in order to prevent the latch from sticking out of the first penetration and having the potential of being broken or being an obstruction that could catch on things.  
Regarding claim 8, Chuang teaches the equipment assembly of claim 1 wherein the latch assembly comprises a swivel.  Chuang does not teach the latch assembly having a spring disposed around an axle.  Wang teaches a similar latch assembly having a spring (212) disposed around an axle.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the latch assembly of Chuang with the spring in Wang’s latch assembly so that the latch has a bias position either protruding through the first penetration and second penetration or is retracted into the first equipment housing.

Response to Arguments
Applicant's arguments filed 5/16/22 have been fully considered but they are not persuasive.
Applicant argues that the button of the applied art is not a bezel as claimed.  However, the examiner is of the position that the term “bezel” is so broadly and absent of any substantial limiting structure that the button of the applied art may at least broadly be considered as being or being part of a bezel.  
Applicant argues that the lever of the applied art is not a swivel as claimed.  However, the examiner is of the position that the term “swivel” is so broadly and absent of any substantial limiting structure that the lever of the applied art may at least broadly be considered as being or being part of a swivel.  
Applicant argues that an L-shaped fastener is not provided by the applied art.  However, it is the position of the examiner, at least broadly, that an L shape may be interpreted from at least part of the fastener of the applied art.  Yet, even if it were determined that such a limitation was absent, such a modification would be obvious to one have ordinary skill in the art.
Applicant argues that a bevel is not provided by the applied art.  However, it is the position of the examiner, at least broadly, that bevel may be interpreted from at least part of the structure of the applied art.  Yet, even if it were determined that such a limitation was absent, such a modification would be obvious to one have ordinary skill in the art.
Regarding applicant’s remaining arguments, generally, it is the position of the examiner, at least broadly, that the claimed structures may be interpreted from at least portions of the structure of the applied art.  Yet, even if it were determined that such limitations were absent, such modifications would have been obvious to one have ordinary skill in the art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A WILLIAMS whose telephone number is (571)272-7064. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK A WILLIAMS/          Primary Examiner, Art Unit 3675